Citation Nr: 1121470	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  09-01 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for lumbosacral strain.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

W. Harryman, Counsel



INTRODUCTION

The Veteran served on active duty from July 1985 to August 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDING OF FACT

The Veteran's service-connected lumbosacral strain is manifested by painful, but normal, range of motion of the thoracolumbar spine and by muscle spasm not resulting in an abnormal gait or abnormal spinal contour.  


CONCLUSION OF LAW

The criteria for a 10 percent rating for lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5235 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and of which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide.

In this case, the Veteran was provided with 38 U.S.C.A. § 5103-compliant notice most recently in January 2009.  The claim was thereafter readjudicated in a March 2009 supplemental statement of the case.  
Based on the procedural history of this case, it is the conclusion of the Board that VA has complied with any duty to notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist a veteran, the record shows that all sources of records identified by the Veteran or otherwise indicated by the record were obtained, or provided by the Veteran himself.  In addition, the Veteran was examined in connection with his claim, and pertinent findings sufficient for accurately evaluating the low back disorder were provided.  The Veteran does not allege any examination was inadequate, and the Board's review does not suggest any such inadequacies.

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  For these reasons, the Veteran has not been prejudiced as a result of the Board proceeding to the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

The current appeal is based on the assignment of an initial disability rating following the initial award of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, evidence contemporaneous with the claim and the rating decision that granted service connection is most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Id. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  

An April 2008 rating decision granted service connection for lumbosacral strain and assigned a noncompensable rating, effective from September 2007.  The Veteran perfected an appeal concerning the initial rating that was assigned.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2010).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Lumbosacral strain is rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5235.  A 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is limited to 30 degrees or less or when there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent rating.  For unfavorable ankylosis of the entire spine, a 100 percent rating is assigned.  Id.  

For compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id., Note (2).  

The Veteran's service treatment records show that he was treated for complaints of low back pain.  X-rays were reportedly negative.  At the time of his separation examination in June 2007, he reported having low back pain that did not radiate to his legs and stated that the pain was relieved by Motrin.  The report of examination at that time is not of record, but the examiner noted that the Veteran's complaints of low back pain were not considered disqualifying.  

The Veteran was afforded a VA compensation examination in January 2008.  He described his pain as 2/10 at rest, increasing to 7/10 with activity.  The Veteran also stated that the pain was aggravated by standing 20 minutes, walking three-fourths of a mile, going up or down stairs, lifting more than 40 pounds, or driving over two hours.  He denied any radiation of the pain or associated incontinence.  The Veteran indicated that his symptoms had not changed since service.  On examination, lower extremity reflexes were normal, and sensation to pinprick and vibration was normal.  Straight leg raise testing was positive bilaterally.  Forward flexion of the thoracolumbar spine was possible to 120 degrees, extension to 30 degrees, lateral flexion to 30 degrees in each direction, and lateral rotation to 30 degrees in each direction.  The examiner also commented that the examination showed painful motion of the lumbar spine and some spasm.  The Veteran's gait was normal, and he was able to walk on his heels and toes.  The examiner stated that the Veteran did not use any assistive devices and that the lumbar spine disability had no effect on his occupation as a teacher.  In addition, there was no additional limitation on repetitive motion or during flare-ups.  The examiner's impression was that the Veteran's lumbosacral strain produced minimal physical abnormality and minimal disability.  

First, the January 2008 VA examiner recorded range of motion findings that do not meet the criteria for a 10 percent rating under Diagnostic Code 5235.  In fact, the measured findings reflect normal range of motion; forward flexion was accomplished to 120 degrees and the combined range of motion was 270 degrees.  There is no medical evidence that forward flexion of the Veteran's thoracolumbar spine has ever been limited to 60 degrees or less, or that the combined range of motion of the thoracolumbar spine has been less than 270 degrees.  No examiner has reported ankylosis.  Further, the January 2008 VA examiner noted that there was no guarding, tenderness, or abnormal spinal contour, and the Veteran's gait was normal.  However, the examiner did indicate that there was paraspinal muscle spasm, and it was noted that there was painful motion of the thoracolumbar spine.  Muscle spasm is among the listed criteria for a 10 percent rating, and the fact that motion of the Veteran's spine is painful and that straight leg raise testing is positive indicates at least some degree of disability.  In this regard, the Board has also considered the Veteran's reported increased pain on prolonged use.  Nevertheless, the objective medical evidence of record does not show muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, as would warrant a 20 percent rating.  No recent examiner has reported any abnormal neurological clinical findings or indicated that the service-connected lumbosacral strain produces any neurological manifestations.  Moreover, the VA examiner stressed that the Veteran's lumbosacral strain produced no additional limitation on use, and resulted in minimal disability.  

Therefore, the Board finds that the criteria are met for a 10 percent rating and no more for lumbosacral strain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, and 4.71a, Diagnostic Code 5235; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

This issue has also been reviewed with consideration of whether staged ratings would be warranted.  However, there is no medical evidence of record that would warrant a rating in excess of that assigned for the Veteran's service-connected lumbosacral strain at any time during the period on appeal.  38 U.S.C.A. § 5110 (West 2002); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board notes that the Veteran's disability has met the criteria for a 10 percent evaluation for the entire period at issue.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability. In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his current disability rating for low back disability inadequate.  The Veteran's lumbosacral strain is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5235, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's service-connected lumbosacral strain has been manifested by normal, but painful, range of motion of the thoracolumbar spine and by muscle spasm that does not result in an abnormal gait or abnormal spinal contour.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by a 10 percent disability rating for his knee disability.  A rating in excess of 10 percent is provided for limitation of thoracolumbar spine flexion to 60 or less, or for muscle spasm resulting in an abnormal gait or abnormal spinal contour, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  Therefore, the currently assigned schedular evaluation is adequate and no referral is required.  30 C.F.R § 4.71a, Diagnostic Code 5235.  

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as the preponderance of the evidence is against the claim of entitlement to an evaluation in excess of 10 percent, the doctrine is not for application. See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1991); see also Massey, 7 Vet. App. at 208.  






(CONTINUED ON THE NEXT PAGE)
ORDER

A 10 percent rating for lumbosacral strain is granted, subject to the law and regulations governing the award of monetary benefits.  





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


